Appeal by the public official named in Report No. 4 of Grand Jury No. 1 for the Extraordinary Special and Trial term of the Supreme Court, Suffolk County, from an order of the said court, dated January 26, 1977, which accepted Report No. 4, concerning alleged misconduct, nonfeasance or neglect in office by a public servant, pursuant to CPL 190.85 (subds 2, 3) without, however, directing its filing as a public record. Order modified, on the law, by deleting therefrom the provision that Report No. 4 not be filed *536as a public record, or be subject to subpoena or otherwise made public, and substituting therefor a provision that the said report be accepted and filed as a public record. As so modified, order affirmed, without costs or disbursements (see CPL 190.85, subd 2). Latham, J. P., Rabin, Titone and O’Connor, JJ., concur.